Citation Nr: 0306239	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  00-20 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a hysterectomy.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Husband





ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which found that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for a hysterectomy and 
major depression/generalized anxiety disorder.  In an August 
2002 decision, the Board found that new and material evidence 
had been submitted with respect to the aforementioned issues.  
The Board then undertook development on the reopened claims 
of entitlement to service connection for a hysterectomy and 
major depression/ generalized anxiety disorder pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  The matter is 
now ready for appellate disposition. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  A hysterectomy is related to the veteran's period of 
active duty service.

3.  Major depression is due to menstrual problems, which 
began in service and resulted in the veteran undergoing a 
hysterectomy.



CONCLUSIONS OF LAW

1.  A hysterectomy was incurred in service. 38 U.S.C.A. 
§§ 1110, 1112, 1154 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2002).	

2.  Major depression is the result of the service-connected 
hysterectomy. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.310 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable disposition of the issues resolved 
in this determination, the Board finds that further 
development under the Veteran's Claims Assistance Act of 2000 
(VCAA) and/or previously existing law is not necessary. 

The veteran essentially contends that she is entitled to 
service connection for a hysterectomy and major 
depression/generalized anxiety disorder.  Specifically, she 
contends that her post-service hysterectomy was the result of 
excessive bleeding during service.  She further contends that 
her major depression/generalized anxiety disorder is a result 
of her hysterectomy. 

Laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C. § 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

I.  Entitlement to service connection for a hysterectomy.

The Board has thoroughly reviewed all the evidence of record, 
and in accordance with pertinent statutes and regulations, 
finds that service connection is warranted for a 
hysterectomy.  In this regard, the veteran's service medical 
records reveal that the veteran complained of vaginal 
bleeding, discharge, and cramping.  In June 1963, the veteran 
was diagnosed with dysfunctional vaginal bleeding.  Her 
August 1964 separation examination was normal.

In the veteran's October 2000 RO hearing, she testified that 
she had excessive menstrual bleeding and cramping subsequent 
to her discharge from service, for which she sought 
treatment.  She indicated that the private physicians were 
either deceased or retired and thus, their records were 
unavailable.  She then testified that she developed 
endometriosis in 1970, which ultimately led to her 
hysterectomy.

Private medical records from Providence Hospital confirm that 
the veteran had a total abdominal hysterectomy and left 
salpingo-oophorectomy in July 1975.  These records also 
indicate that in April 1977, the veteran underwent a 
laparotomy with right oopherctomy.  

Upon VA examination in February 1994, the veteran was 
diagnosed with remote endometriosis with subsequent 
hysterectomy.  During VA examination in November 1995, the 
veteran reported her menstrual problems during service, as 
well as subsequent to her discharge, and leading up to her 
hysterectomy.

Finally, pursuant to Board development, the veteran was 
afforded a VA examination in January 2003.  The veteran 
reported that during her active duty service she began having 
extremely heavy menstrual bleeding.  She further indicated 
that her heavy menstrual bleeding and cramping persisted 
subsequent to her discharge from service.  The veteran also 
indicated that she was diagnosed with endometriosis and later 
underwent a hysterectomy.  The examiner reviewed the 
veteran's claims folder and opined, that it was as least 
likely as not that the gynecological problems the veteran had 
over the years, to include dysfunctional uterine bleeding in 
service, are what led to her hysterectomy.

Therefore, resolving all reasonable doubt in favor of the 
veteran, and based on the aforementioned evidence, service 
connection is granted for a hysterectomy.  See 38 C.F.R. §§ 
3.102, 3.303. 

II.  Entitlement to service connection for major 
depression/generalized anxiety disorder.

The veteran contends that her major depression and 
generalized anxiety disorder are a result of her ongoing 
gynecological problems.  Specifically, she has asserted that 
her depression is a direct result of in-service vaginal 
bleeding which ultimately led to her post-service 
hysterectomy.

The Board has thoroughly reviewed all the evidence of record, 
and in accordance with pertinent statutes and regulations, 
finds that service connection is warranted for major 
depression/generalized anxiety disorder on a secondary basis.  
In this regard, a disability, which is proximately due to, or 
the result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exits, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.  

In the instant decision, the Board has found that service 
connection is warranted for a hysterectomy.  Based on the 
evidence discussed below, the Board finds that the veteran's 
currently diagnosed major depressive disorder and generalized 
anxiety disorder were caused by the service-connected 
hysterectomy. Id.  VA outpatient treatment records dated from 
1985 to 1998 confirm the veteran's treatment for depression 
and anxiety.  These records repeatedly note that the veteran 
was status post-hysterectomy.  In addition, the 
aforementioned records contain diagnoses of major depression, 
anxiety, situational anxiety disorder, generalized anxiety 
disorder, and dysthymia.  VA also hospitalized the veteran 
for depression in February 1997, October 1998, and November 
1998.

A letter from Dr. J.H.H. dated in December 1993, reveals that 
the veteran was totally disabled since June 1993 due to her 
major depression, generalized anxiety disorder, and 
dysthymia.  Private medical records from Dr. J.H.H., indicate 
that the veteran received psychotherapy from April 1982 until 
November 2000.

Upon VA examination in February 1994, the veteran relayed a 
history of depression, which began after her hysterectomy.  
She was diagnosed with long standing depression.  In November 
1995, the veteran was afforded a VA examination for mental 
disorders.  The veteran again relayed a history of menstrual 
problems beginning in service, continuing after her 
discharge, and leading up to her hysterectomy.  She was 
diagnosed with chronic major depression and generalized 
anxiety disorder.

Private medical records from Providence-St. Margaret Health 
Center indicate that the veteran was admitted for major 
depression and generalized anxiety disorder in January 1993 
and September 1995.  These records note the veteran's post-
service hysterectomy.

In October 2000, the veteran presented testimony before the 
RO.  She testified that she was forced into early menopause 
due to her hysterectomy, which ultimately led to her 
depression.

Records from the Social Security Administration (SSA) 
indicate that the veteran was awarded disability compensation 
for depression in February 1999.  SSA found that she was 
disabled as of June 1993.  Their decision was based on VA 
outpatient treatment records, testimony of the veteran, 
private medical records, and a January 1994 psychological 
evaluation ordered by them.

A December 2001 medical opinion from Dr. C.E.A., indicates 
that the veteran was seen in his office for consultation 
regarding previous medical treatment.  The veteran's 
surgeries for gynecological disorders and treatment for 
anxiety and depression were noted.  Dr. C.E.A. opined that 
while he was unable to specifically relate her depressive 
anxiety to her prior surgical treatments, he felt these 
conditions could certainly be related to removal of body 
organs and "might very well result in depressive disorder."  

In April 2002, Dr. C.E.A. indicated that since his December 
2001 letter, "information has revealed the military 
hospitalization and treatment of the [the veteran] for 
dysfunctional uterine bleeding and pelvic pain."  He 
indicated that these on-going symptoms and complaints 
eventually resulted in gynecological surgical treatments, 
which revealed the presence of endometriosis.  He opined, 
"in view of the sequence of medical diagnosis and 
treatments, it is [his] medical opinion that [the veteran's] 
subsequent treatment bears a strong cause and effect 
relationship to her later developments of depression and 
anxiety."  Dr. C.E.A. further opined, that it was his 
medical opinion that the veteran's hospitalization for 
gynecological treatments could have been signs and symptoms 
of the subsequent diagnosis of endometriosis, "which could 
very well be associated with her diagnosis of depression and 
anxiety."

Finally, pursuant to Board development, the veteran was 
afforded a VA examination in January 2003.  The examiner 
noted that an extensive review of the veteran's claims folder 
was made.  The veteran relayed a history of long standing 
depression stemming from her in-service vaginal bleeding and 
hysterectomy.  The examiner diagnosed the veteran with major 
depressive disorder, recurrent and chronic, with onset 
related to menstrual problems that started while the veteran 
was on active duty and resulted in her having to undergo a 
hysterectomy.

Therefore, resolving all reasonable doubt in favor of the 
veteran, and based on the aforementioned evidence, service 
connection is granted for major depression/generalized 
anxiety disorder.  See 38 C.F.R. §§ 3.102, 3.310. 


ORDER


Entitlement to service connection for a hysterectomy is 
granted.

Entitlement to service connection for major depression is 
granted.


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

